                       SPECIAL CONDITIONS OF RELEASE


                                                     Re: Secrest, Hunter Daniel
                                                     No.: 2:20-CR-00130-1
                                                     Date:August 7, 2020

1. You must report to and comply with the rules and regulations of the Pretrial Services
   Agency;

2. You must report in person to the Wellspace Residential Program by 9:30am on August 10,
   2020;

3. You must reside at a location approved by the pretrial services officer and not move or
   absent yourself from this residence for more than 24 hours without the prior approval of
   the pretrial services officer;

4. You must cooperate in the collection of a DNA sample;

5. You must restrict your travel to the state of California unless otherwise approved in
   advance by the pretrial services officer;

6. You must surrender your passport to defense counsel who must make arrangements to
   surrender the document to the Clerk, U.S. District Court, and you must not apply for or
   obtain a passport or any other travel documents during the pendency of this case. However,
   until such time you shall not have in your possession for any reason the passport until
   arrangements are made with Pretrial Services or defense counsel following your residential
   treatment period;

7. You must not possess, have in your residence, or have access to a firearm/ammunition,
   destructive device, or other dangerous weapon; additionally, you must provide written
   proof of divestment of all firearms/ammunition currently under your control;

8. Upon successful completion of residential treatment you must seek and/or maintain
   employment and provide proof of same as requested by your pretrial services officer;

9. You must submit to drug and/or alcohol testing as approved by the pretrial services officer.
   You must pay all or part of the costs of the testing services based upon your ability to pay,
   as determined by the pretrial services officer;

10. You must not associate or have any contact with co-defendants unless in the presence of
    counsel or otherwise approved in advance by the pretrial services officer;
11. You must report any contact with law enforcement to your pretrial services officer within
    24 hours;

12. You must abstain from any use of alcohol or any use of a narcotic drug or other controlled
    substance without a prescription by a licensed medical practitioner; and you must notify
    Pretrial Services immediately of any prescribed medication(s). However, medicinal
    marijuana, prescribed or not, may not be used;

13. You must participate in the substance abuse treatment program at Wellspace Residential
    inpatient facility, and comply with all the rules and regulations of the program. You must
    remain at the inpatient facility until released by the pretrial services officer;

      a. A responsible party, approved by Pretrial Services, must escort you to all required
         court hearings and escort you back to the inpatient facility upon completion of the
         hearing; and,

14. Upon completion of the residential program, you must participate in an outpatient program
    of medical or psychiatric treatment, including treatment for drug or alcohol dependency,
    as approved by the pretrial services officer. You must pay all or part of the costs of the
    counseling services based upon your ability to pay, as determined by the pretrial services
    officer.
